Opinion oe the Court by
Judge Peters :
On motion.
Tbe only question, it seems to me, which can arise upon this proceeding is, do the reasons set forth in the response of the 'chancellor, justify him, in refusing to enter a final judgment in the case named, carrying out the mandate of this Court ?
It was his duty, when the opinion, and mandate of this Court were presented, in the Louisville Chancery Court, accompanied with a motion for a judgment, to enter them, to proceed, in a reasonable time, to enter a final judgment to carry out the orders, and mandate of this Court.
And then if appellees _ should by sufficient allegations, in an original, or supplementary pleading, show themselves entitled to relief, for reasons, and upon grounds not litigated, and concluded in the proceedings and adjudications in the previous case, it would be proper for the chancellor to make such preliminary orders, and grant such relief as they might show themselves entitled to.
In addition to the implied constitutional power, the Legislature *241has, by an. express enactment, conferred full power on this court to compel an enforcement of its mandates by inferior courts, and if it fails in this duty, the right of appeal is valueless, and the court a useless expense to the State. Section 902 Civ. C.

Bullitt, Caldwell, for appellant.


Ilarlan, for appellee.

My opinion therefore, is, that an order be made requiring the chancellor to enter the opinion, and mandate in this case, and that the same be carried out according to their ,true intent, and meaning.
(See original opinion 2. Bush.